Order entered August 1, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01304-CV

                              THE FAN EXPO, LLC, Appellant

                                                V.

                        NATIONAL FOOTBALL LEAGUE, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-04875

                                            ORDER
       Before the Court is appellant’s June 19, 2019 petition for rehearing en banc. Appellee is

requested to file a response, if any, by August 16, 2019.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE